PER CURIAM.
Lin 2013, the Committee on Bar Admissions (“Committee”) advised petitioner it could not certify him to sit for the July 2013 bar examination based on character and fitness concerns. Petitioner then applied to this court for permission to take the July 2013 bar examination. We denied that application on June 19, 2013.
On September 30, 2014, petitioner filed a pleading in this court captioned “Petition for Appointment of Commissioner.” In that petition, he requests “the appointment of a commissioner to take evidence and to report to the Court on his character and fitness to practice law pursuant to Louisiana Supreme Court Rule XVII, § 9(D).”
Pretermitting the merits of the petition, we find it is premature. Supreme Court Rule XVII, § 9(D) provides the procedure for review of a decision of the Committee. That section provides in pertinent part that “[i]f the petition is filed prior to the applicant sitting for the written examination, the Court may allow the applicant to sit for the written examination and upon satisfactorily passing same, to apply to the Court for the appointment of a Commissioner. ...” [Emphasis added.] This court denied petitioner’s application to sit for the bar examination. Therefore, his application for the appointment of a commissioner is procedurally improper.
Accordingly, the petition is denied.